USCA11 Case: 20-14280      Date Filed: 01/05/2022   Page: 1 of 8




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14280
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DANYEL MEGAL BLACK,
a.k.a. Daniel Black,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:19-cr-00376-JSM-SPF-1
                   ____________________
USCA11 Case: 20-14280             Date Filed: 01/05/2022         Page: 2 of 8




2                          Opinion of the Court                       20-14280


Before ROSENBAUM, GRANT, and BLACK, Circuit Judges.
PER CURIAM:
       Danyel Black appeals the district court’s denial of a motion
to suppress evidence, his conviction for possession of a firearm by
a convicted felon in violation of 18 U.S.C. § 922(g)(1), and his sen-
tence under the Armed Career Criminal Act (ACCA), 18 U.S.C.
§ 924(e). After review, 1 we affirm Black’s conviction and sentence.
                              I. DISCUSSION
A. Motion to Suppress
      Black contends the district court erred when it denied his
motion to suppress evidence because his probation order did not
consent to warrantless searches of his apartment, there was no rea-
sonable suspicion to search his apartment, and the search warrant


1“A district court’s ruling on a motion to suppress presents a mixed question
of law and fact,” which is reviewed de novo. United States v. Zapata, 180 F.3d
1237, 1240 (11th Cir. 1999). We review the denial of a motion for a judgment
of acquittal de novo. United States v. Maher, 955 F.3d 880, 884 (11th Cir.
2020). Moreover, we review the sufficiency of the evidence to support a con-
viction de novo, viewing the evidence in the light most favorable to the gov-
ernment and drawing all reasonable inferences and credibility choices in favor
of the jury’s verdict. United States v. Rodriguez, 218 F.3d 1243, 1244 (11th Cir.
2000). We review whether a conviction qualifies as a “serious drug offense”
under the ACCA de novo. United States v. White, 837 F.3d 1225, 1228 (11th
Cir. 2016).
USCA11 Case: 20-14280        Date Filed: 01/05/2022     Page: 3 of 8




20-14280               Opinion of the Court                        3

obtained by local law enforcement did not have probable cause
without the evidence collected from the probation officer’s war-
rantless search, so all evidence collected was fruit of the poisonous
tree.
        The Fourth Amendment provides individuals with the right
to be secure in their person, home, papers, and effects against un-
reasonable searches and seizures and provides that warrants may
only be issued for probable cause. U.S. Const. amend. IV. A pro-
bationer’s home is protected by the Fourth Amendment in that
searches require reasonable suspicion, but they may be conducted
without a warrant if there are reasonable grounds for the search of
their home because searches are necessary to promote legitimate
governmental interests of integrating probationers back into the
community and preventing recidivism. United States v. Knights,
534 U.S. 112, 119-22 (2001). In Knights, the Supreme Court devel-
oped a balancing test to determine if a probationary search is con-
stitutional, whereby the court must weigh the degree to which a
search intrudes upon a probationer’s privacy and the degree to
which the search is necessary to promote legitimate governmental
interests. Id. at 118-19.
       Probationers are not subject to reasonable suspicion
searches solely because they are on probation. United States v.
Carter, 566 F.3d 970, 973 (11th Cir. 2009). However, reasonable
suspicion may be enough to support a warrantless search of a pro-
bationer’s house when the Knights balancing test is applied. Id. In
Carter, we held that, though the probationer’s terms of probation
USCA11 Case: 20-14280        Date Filed: 01/05/2022     Page: 4 of 8




4                      Opinion of the Court                20-14280

did not include a consent to warrantless home searches, his expec-
tation of privacy was reduced by the term of his probation that al-
lowed home visits by his probation officer, and when weighed
against the government’s high interest in preventing drug and vio-
lence-related crimes, the warrantless search of his home based on
reasonable suspicion alone was sufficient. Id. at 974-95; see also
Griffin v. Wisconsin, 483 U.S. 868, 871-72, 875-76 (1987) (upholding
the denial of a motion to suppress because the probation officer
had reasonable suspicion to conduct a warrantless search when law
enforcement received a tip that the defendant, a probationer, pos-
sessed firearms in his apartment).
        The district court did not err when it denied Black’s motion
to suppress because his expectation of privacy in his home was di-
minished when he received probation instructions that granted his
probation officer the right to search his home, and, when balanced
against the Government’s interest in preventing drug and violence-
related crimes, the warrantless search of his apartment by his pro-
bation officer did not violate the Fourth Amendment. Black re-
ceived probation instructions with his probation order that gave
him notice probation officers would conduct routine home verifi-
cations and had the right to search his residence. Black signed these
probation instructions and certified he understood them. There-
fore, his expectation of privacy in his home was diminished. See
Knights, 534 U.S. at 119. Moreover, days before the probation of-
ficer searched Black’s home, Black conceded the ATF received a tip
that he possessed a firearm and was distributing illegal narcotics.
USCA11 Case: 20-14280         Date Filed: 01/05/2022      Page: 5 of 8




20-14280                Opinion of the Court                          5

See Griffin, 483 U.S. at 871-72. Since the Government has a high
interest in preventing drug and violence-related crimes, under the
Knights balancing test, the Government had a legitimate interest in
preventing those crimes. See Griffin, 483 U.S. at 871; Carter, 566
F.3d at 974-75. Therefore, the Government’s interest in preventing
drug and violence related crimes coupled with Black’s already-di-
minished expectation of privacy while he was on probation, sup-
ports that the probation officer’s initial warrantless search of
Black’s home did not violate the Fourth Amendment. See Knights,
534 U.S. at 119.
       In turn, the subsequent basis for a search warrant was not
violative of the Fourth Amendment because there was probable
cause to issue a search warrant based upon the probation officer’s
discovery of illegal narcotics and ammunition in Black’s apartment,
so the evidence collected by law enforcement was not “fruit of the
poisonous tree.” See Segura v. United States, 468 U.S. 796, 804
(1984) (explaining an unconstitutional search or seizure extends
from primary evidence obtained illegally to any other evidence ob-
tained as a direct result of the illegal search with the latter evidence
termed, “fruit of the poisonous tree”). Accordingly, the district
court did not err when it determined Black’s Fourth Amendment
rights were not violated and it denied the motion to suppress the
evidence.
B. Judgment of Acquittal
       Black also asserts the district court erred in denying his mo-
tion for judgment of acquittal because he did not have dominion
USCA11 Case: 20-14280         Date Filed: 01/05/2022      Page: 6 of 8




6                       Opinion of the Court                  20-14280

and control over his children’s bedroom where the firearm was lo-
cated, and his girlfriend testified the firearm was hers.
       In United States v. Ochoa, we upheld a conviction for pos-
session of a firearm or ammunition by a felon in violation of
§ 922(g)(1) where the government presented evidence that the de-
fendant constructively possessed the ammunition that was found
in his bedroom along with official documentation listing his per-
sonal information and his driver’s license listed the address as his
residence. See United States v. Ochoa, 941 F.3d 1074, 1105 (11th
Cir. 2019), cert. denied, 140 S. Ct. 2553 (2020). There, we held a
reasonable jury could find the defendant exercised dominion or
control over the bedroom he resided in, which was sufficient for a
finding of constructive possession of the ammunition found
therein. Id.
        Black only contests he possessed the firearm. Since he did
not raise possession of the ammunition as an issue on appeal, he
has waived the argument that he did not possess the ammunition.
See United States v. Pilati, 627 F.3d 1360, 1364 (11th Cir. 2010) (stat-
ing when a defendant fails to raise an issue on appeal, that argu-
ment is deemed waived). Trial testimony supports that Black lived
in the apartment law enforcement searched in February 2019 with
his girlfriend Mercedes Cheaves and their two children, and he ex-
ercised dominion and control over the bedroom in which he slept.
Thus, the Government presented sufficient evidence at trial to al-
low a finder of fact to determine beyond a reasonable doubt that
Black possessed, at the very least, the 9 mm ammunition found in
USCA11 Case: 20-14280            Date Filed: 01/05/2022         Page: 7 of 8




20-14280                  Opinion of the Court                               7

the linen closet in his bedroom. See Ochoa, 941 F.3d at 1105. Since
possession of ammunition as a convicted felon is sufficient to ob-
tain a conviction under § 922(g), 2 the district court did not err in
denying his motion for a judgment of acquittal. See 18 U.S.C.
§ 922(g). Accordingly, we affirm Black’s conviction under
§ 922(g)(1).
C. ACCA
       Finally, Black argues the district court erred in classifying
him as an armed career criminal when it determined his prior 2001
Florida conviction for possession of cocaine with the intent to sell,
in violation of Fla. Stat. § 893.13, was a “serious drug offense” under
the ACCA because it does not have a mens rea requirement.
       We are precluded from reviewing invited errors. United
States v. Silvestri, 409 F.3d 1311, 1337 (11th Cir. 2005). The invited-
error doctrine applies to this issue. See United States v. Brannan,
562 F.3d 1300, 1306 (11th Cir. 2009) (explaining the invited-error
doctrine applies where a defendant induced or invited the district
court’s error). Black acquiesced at his sentencing hearing that his
2001 conviction was a “serious drug offense” under the ACCA, and
thus he is precluded from arguing the opposite here.




2 As such it is not necessary for this Court to analyze whether Black construc-
tively possessed the firearm that was in his children’s bedroom, or whether he
exercised dominion and control over his children’s bedroom.
USCA11 Case: 20-14280       Date Filed: 01/05/2022    Page: 8 of 8




8                     Opinion of the Court                20-14280

                       II. CONCLUSION
        The district court did not err in denying Black’s motion to
suppress evidence because, on balance, his expectation of privacy
in his home was outweighed by the Government’s interest in pre-
venting drug and violence related crimes, so the searches did not
violate his Fourth Amendment rights. Further, the district court
did not err when it denied Black’s motion for judgment of acquit-
tal because the evidence was sufficient to allow a reasonable jury
to find Black exercised dominion and control over his bedroom
where the ammunition was found, and possession of ammunition
alone was sufficient to convict him under § 922(g)(1). Finally,
Black is precluded from arguing the district court erred when it
classified his 2001 drug conviction in Florida under Fla. Stat.
§ 893.13 as a “serious drug offense” under 18 U.S.C. § 924(e) be-
cause the invited error doctrine applies.
      AFFIRMED.